Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 2/17/21 has been entered.  Claims 3, 4, 5, 8, 9, 22, and 23 are canceled.  Claims 10-20 are withdrawn.  Claims 1-2, 6, 7, and 21 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “A point of transaction device configured for performing multi- factor authentication before approving a transaction originating from a sender party without subjecting the sender party to memorizing a reusable, non-one-time-use PIN,”  There appears to be no support for the limitation in the specification.”  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, line 9 recites “ storing a stored image”.  It is unclear how a stored image can be stored .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: “a user input module”, “a module”, “a communication module”, in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepisto (US 20130173466 A1), in view of Bolle et al. (2004/0019570  A1), in further view of Yasukura (6990588 B1), in further view of Mizrah (8,006,300B2)
Re-claim 1, Lepisto teaches a point of transaction device comprising:
- a user input module configured to receive the sender party input regarding the transaction and (see e.g. col. 11, lines 40-54- By way of example, the financial transaction client 105 includes one or more components for capturing one or more parameters for initiating one or more financial transactions. It is contemplated that the functions of these components may be combined in one or more components or performed by other components of equivalent functionality. In this embodiment, the financial transaction client 105 includes a communication interface 201, a media recognition module 203, a runtime module 205 that can execute processes and applications, a user interface module 207 that can present one or more interface options to the user of UE 101 (e.g., for inputting one or more parameters), a memory 209, and a parameters module 211 for capturing one or more parameters for one or more financial transactions.
 to receive a selection of a transaction type, a triggering transaction amount, and a selection of at least one transaction parameter; (see e.g. col. 17, lines 24-29; 10-14 - Additionally, FIG. 7E shows UI 780 wherein the user of the UE 101 may input one or more required and/or optional parameters 781 into the FTC 105 and/or into applications 103. For example, the FTC 105 can present one or more input fields in one or more transaction form wherein the user may input one or more monetary amounts, currency types, a calendar date and the like.  --Further, in FIG. 7C, UI 730 shows that the user of UE 101 wishes to send an amount of $50.00 at 733 to each person in the image of 731 with a message in 735). Note that the transaction type is a transfer.
-a communications module;-an identification capture module, in operative communication with an image capture device and a biometric capture device (see e.g. col. 10, lines 66-67; col. 11, lines 1-3; col. 5, lines 7-10 - the user utilizes a device (e.g., a camera on the mobile device) to capture one or more images of the one or more persons and identify/select (e.g., tag, highlight, etc.)
-a processor; -a memory in electronic communication with the processor and configured to store a security rule that associates the selected at least one transaction parameter with the selected transaction type and the selected triggering transaction amount (see e.g. col. 8, lines 31-60; col. 11, lines 8-14); and 
-instructions stored in the memory, which when being executed by the processor, cause the point of transaction device to: -capture, using the image capture device, an image of the identification document received from the sender party to the transaction contemporaneous to the transaction, wherein the captured image of the identification document matches the stored image of the identification document; -transmit, from the point of transaction device, a request for the transaction to the transaction information server, the request comprising a transaction amount, a customer identifier code, and an identification parameter, -wherein the identification parameter is collected using the identification capture module, and wherein the identification parameter comprises the captured image of the identification document (see e.g. col. 5, lines 4-27; 48-54;  61-67; col. 7, lines 41-42 -As discussed above, in one use scenario, a user wishes to send some money to one or more persons (transaction targets) wherein, (1) the user launches a financial transaction client on a device (e.g., a mobile device); (2) the user utilizes a device (e.g., a camera on the mobile device) to capture one or more images of the one or more persons and identify/select (e.g., tag, highlight, etc.) one or more persons in one or more images to whom the user wishes to send money; --- (6) the user inputs additional transaction information such as one or more currencies, amounts, messages, dates for executing the one or more transactions, and the like; (7) the user and/or the financial transaction client cause one or more requests for one or more transactions, including all relevant collected information, to be sent to one or more service providers and/or one or more financial institutions for processing. -- In one embodiment, the financial transaction client (FTC) determines a request from a user to designate at least one parameter of one or more transactions, wherein the request includes, at least in part, one or more biometric samples associated with the at least one parameter, and wherein the at least one parameter includes, at least in part, the user as an initiator of the one or more transactions; -- Further, the user may input various parameters for the financial transaction such as an amount, a currency type, a transaction date, and one or more biometric samples, wherein the biometric samples may be associated with the user and/or with one or more other users/individuals. For example, the user may input a picture of the user and of one or more other users. ---wherein the images may be utilized to determine the one or more parameters associated with the one or more transactions).
-wherein the security rule further configures the point of transaction device to capture, using the biometric capture device, a photo image of the sender party contemporaneous to the transaction at a location of the point of transaction device for all transactions where the selection of the transaction type is cash. (see e.g. claim 17; col. 17, lines 25-29 -wherein the apparatus is further caused to: process and/or facilitate a processing of the identification to determine one or more dates, one or amounts, one or more currency types, or a combination thereof associated with the one or more transactions. ---the FTC 105 can present one or more input fields in one or more transaction form wherein the user may input one or more monetary amounts, currency types, a calendar date and the like).
The Examiner notes that processing of the identification of the sender party is performed no matter what type transaction is selected. 
Lepisto does not explicitly disclose the following limitation as claimed.
However, Bolle et al disclose -receive, from the transaction information server, a transaction identifier code based on an authentication of the identification parameter(see e.g. paragraphs 0115, 0116 The result of the verification along with the relevant transaction details and user ID is then communicated via network 1820 either directly to the specified financial institution 1812, or to the merchant for appropriate forwarding).
-transmit, from the point of transaction device, the transaction identifier code and at least a portion of the request for the transaction to a transaction authority separate from the transaction information server (see e.g. paragraph 0116 -The authentication server 1808 verifies the submitted distorted biometrics signal against the records available in distorted biometrics database 1460. The result of the verification along with the relevant transaction details and user ID is then communicated via network 1820 either directly to the specified financial institution 1812, or to the merchant for appropriate forwarding).and; 
-receive an approval for the transaction from the transaction authority, the approval based on the transaction identifier code and the request (see e.g. paragraphs 0112, 0116, 0113- the system receives the ID of the person along with the transaction record that includes the details of the amount to be approved for the transaction and the distorted biometrics. ---The (financial) server 1812 examines the transaction and the authentication results to decide whether to approve (authorize) the transaction. ---It then uses network 1820 to communicate the decision, an allowed amount and possibly a authorization number to merchant 1802 through the communication network 1802 who then services customer 1800 as appropriate. --The finance server examines the response from the authentication server, the transaction request and user ID.sub.2 to decide if it can safely approve the transaction. It then communicates to the merchant either an approval or rejection notice for the transaction).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify Lepisto, and include the step cited above, as taught by Bolle et al, in order to authenticate a person using biometrics in secure and privacy-preserving business transactions (see e.g. paragraphs 0003, 0005).
Lepisto, in view of Bolle et al. do not explicitly disclose the following limitations.
However, Yasukura teaches -a module configured to pre-register the sender party with a transaction information server by storing a stored image of an identification document of the sender party, wherein the identification document comprises at least a facial image of the sender party (see e.g. col. 7, lines 34-37; col. 6, lines 43-50 -Further, plural kinds of biological individuality data such as a signature and a voiceprint may be recorded separately to judge the personal identification based on different kinds of information so as to improve the reliability. --46)    Furthermore, the user authentication system may include a registration authority provided with a memory device for storing biological individuality data of the user obtained at the registration station. The registration authority holds the full records of the biological individuality data of the user obtained at the registration station for use in judging the place where unauthorized use of data or an abnormal condition has occurred)
- wherein the authentication of the identification parameter is performed by an approving authority, separate from the transaction information server, and wherein the authentication of the identification parameter is based on data maintained by one or more government agencies (see e.g. col. 6, lines 5-14; col. 16, lines 27-31 The end certification authority (CA) is connected to authentication access terminals (TM) which belong to the limited region and use the authentication. The authentication access terminals (TM) may represent a window of a government office)
 a point of transaction device, wherein the authentication of the identification parameter by an approving authority further comprises: -forwarding at least a portion of the request for the transaction to a plurality of approving authorities in an order associated with a hierarchy of the approving authorities, wherein a first approving authority confirms a first aspect before a second approving authority confirms a second aspect, and -receiving confirmation from a first approving authority that the identification parameter is associated with the customer identifier code (See e.g. col. 15, lines 47-50- As shown in FIG. 1, the user authentication system of the invention is of hierarchical structure in which an authorized registration authority, certification authorities, and authentication access terminals are arranged hierarchically. (Col. 16, lines 27-33 The end certification authority (CA) is connected to authentication access terminals (TM) which belong to the limited region and use the authentication. ---The authentication access terminals (TM) may represent a window of a government office, a division reception desk or pharmacy reception desk in a hospital, a door in a laboratory or office
Col. 20, lines 4-30 -   The authorized registration authority 1 divides the biological individuality data of the registered user 8 hierarchically into data parts according to predetermined proportions, decides the parts to be assigned to the user authentication card 7 and the certification authorities 2, 3, respectively, and distributes them to each place (S15). 
(68)    The biological individuality data distributed from the authorized registration authority 1 to each place is to be accessed based on the authentication accuracy required by the authentication access terminal 4. If the authentication access terminal 4 requires the least-level of authenticity, the authentication needs only the checking result of the authentication device 41 of the authentication access terminal 4. If a medium-level of authenticity is required, the user is to be authenticated based on the checking result of the authentication device 41 plus the information stored at the end certification authority 3. If the highest-level of authenticity is required, all the biological individuality data distributed to all the different places should be integrated for the judgment.  --    The user authentication system of the invention is constituted such that further authentication by the upper authorities based on the biological individuality data can be requested only when the authenticity has examined and passed at the authentication access terminal. The upper authorities execute authentication based on the information except included inside the user authentication card. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify Lepisto, in view of Bolle et al., and include the step cited above, as taught by Yasukura, because the use of the identity information dividedly stored in external devices assures reliable authentication.(see e.g. col. 9, lines 3-4);-the concealability of the data can be maintained with a superior level of security. (see e.g. col. 5, lines 65-67); and further it distinguishes the individuality of a user from others, -- thereby preventing others from pretending the user (see e.g. col. 5, lines 13-19).
Lepisto, in view of Bolle et al., in view of Yasukura do not explicitly disclose the following limitations.
However, Mizrah teaches a point of transaction device configured for performing multi-factor authentication before approving a transaction originating from a sender party without subjecting the sender party to memorizing a reusable, non-one-time-use PIN, -causing the transaction information server to transmit a one-time-use identification code to a smartphone of the sender party; transmit, through the communications module to the transaction information server, a temporary one-time-use identification code provided through the user input module by the sender party to the transaction contemporaneously with the transaction, for authentication before receiving the transaction identifier code (see e.g. col. 3, lines 55-64; col 24 lines 12-23 - Password (or PIN) in this two-factor authentication scheme plays, if correct, several roles. (i) It confirms user to the server by the first authentication factor. (ii) It triggers the server to generate a random session-only one time authentication credential SAC and send it along with the RPPPR GUI containing a graphical construct to enter a one time authentication response OTAR to the client. (iii) It triggers the server to generate a one time authentication challenge OTAC and send it as a SMS text message to the user's personal mobile phone. 
SMS payment security service allows customers to first be identified by their internet banking login and password and then by the OTP--a one-time SMS code. This service works by sending a randomly generated, one time only code OTP via SMS to user's mobile phone while completing an on-line payment. Then, user enters the unique code into the payment confirmation screen within a short allowable period of time to complete the payment.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify Lepisto, in view of Bolle et al., in further view of Yasukura and include the step cited above, as taught by Mizrah, in order to confirm the user to the server (see e.g. col 24, lines 14-15).
 Re-claim 2, Lepisto discloses a point of transaction device wherein the identification capture module is in operative communication with the biometric capture device configured to capture biometric data selected from iris, fingerprint, face and voice (see e.g. col. 4, lines 29-39).
Re-claim 6, Lepisto discloses a point or transaction device or claim t, runner comprising instructions to: receive, from the transaction information server, a second identification parameter from the record associated with the customer identifier code stored by the transaction information server; and provide an indication of whether the sender party to the transaction matches the second identification parameter (see e.g. col. 5, lines 41-47; lines 29-37).
Re-claim 21, Lepisto discloses a point of transaction device  of claim 1, wherein the identification parameter comprises a biometric data and the point of transaction device further comprises: a biometric capture device configured to capture the biometric data from [[a]] the sender party to the transaction contemporaneous to the transaction (see e.g. col. 5, lines 4-27; 48-54;  61-67; col. 7, lines 41-42. ) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lepisto (US 20130173466 A1), in view of Bolle et al. (2004/0019570  A1), in further view of Yasukura (6990588 B1), in further view of Official Notice (as evidenced by Lepisto, and Yasukura (6990588 B1)
Re-claim 7, Lepisto, in view of Bolle et al., in view of Yasukura disclose different types of communication channels between the entities.  However, they do not explicitly disclose a point of transaction device wherein the transmission to and receipt from the transaction information server is via a wireless communications channel and transmission to and receipt from the transaction authority is via a wired communications channel.
Official Notice is taken that it is old and well known to provide appropriate connectivity between parties in a transaction based on accommodation and security measures.  For example, Lepisto discloses  “By way of example, the system 100 comprises the UE 101 having connectivity to, the services platform 117, and biometric recognition platform 111 via the communication network 109. -- By way of example, the communication network 109 of system 100 includes one or more networks such as a data network, a wireless network (not shown), a telephony network (not shown), or any combination thereof. see e.g. col. 10, lines24-26; 31-35 -Furthermore, Lepisto discloses that a second authentication may be performed using a decentralized database, ( which could be via a wired connection). (see e.g. col. 9, lines 25-31 --33 As previously noted, these identifiable information may be stored in the information database 115, biometric/object database 113 and/or other database available in the communication network 109 which may be decentralized and in certain embodiments one or more portions of the information may be available on the UE 101).
Yasukura discloses “Since the level of security varies according to the type of transaction, the depth of personal authentication varies. For example, in case of a sale of cheap products, it may be required nothing but the approval of the authenticity of the card. On the other hand, in case of the issue of medical records, it may be desired to use the authenticity of the card together with biological information capable of authenticating personal identity securely such as a photograph of the face, a fingerprint, or a voiceprint.” (see e.g. col. 2, lines 23-32).
--the biological individuality data has generally a large quantity of information, and this requires extremely dense traffic flows between an authentication access terminal and an certification authority in which the user's biological information is stored. Such dense traffic flows may cause a traffic jam in a communication channel (see e.g. col. 1, lines 57-63).
-the user authentication system of the invention is of hierarchical structure in which an authorized registration authority, certification authorities, and authentication access terminals are arranged hierarchically.
These facilities are connected with each other through dedicated lines or public lines, so that information can be exchanged at any time. The connections may be made via the intranet or the internet. In exchanging information through the communication lines, it is preferable to ensure security through an encryption system using public keys or common or symmetric keys. (see e.g. col. 15, lines 47-50; col. 16, lines 5-11)
The Examiner notes that based on Yasukura’s teaching, one level of authentication may occur locally and another level may occur remotely.  A local authentication may occur via a wired communication channel and a remote may occur wirelessly.  
Response to Arguments
Applicant’s arguments submitted on 2/17/21 have been considered but are moot because they do not apply to the new reference teaching the limitations.  Applicant has included the languages from the cancelled claims into independent claim 1.  The limitations and remarks were addressed in the last office action.   The new limitations are also addressed in the rejection. 

It appears that Applicant is arguing the age of the references. 
In response, the mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that notwithstanding knowledge of the references, the art tried and failed to solve the problem.” Id. (quoting In re Wright, 569 F.2d 1124, 1127 (CCPA 1977). Here, Applicant has not provided evidence that the art tried and failed to solve the problem that the invention of claim 1 solves, but instead relies solely on the ages of the references. Accordingly, the argument is not persuasive.

Please note: Applicant has not properly traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
March 18, 2021